Citation Nr: 0324113	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-10 732	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder also claimed as myofascial pain syndrome and 
fibromyalgia


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1980 to 
June 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions which 
denied service connection for a bilateral shoulder disorder 
also claimed as fibromyalgia and myofascial pain syndrome.

The Board observes that the veteran submitted a timely notice 
of disagreement with respect to a July 2001 RO rating 
decision which denied service connection for a bilateral 
shoulder disorder and which granted service connection for 
surgical scar of the right groin, status post right inguinal 
hernia and assigned a 10 percent rating and which also 
granted service connection for bilateral intermittent 
infrapatella tendonitis and assigned a noncompensable rating.  
The veteran appealed the denial of service connection for a 
bilateral shoulder disorder and also appealed the ratings 
assigned for surgical scar of the right groin and for 
bilateral intermittent infrapatella tendonitis.  He was 
issued a statement of the case on all three issues in June 
2002.  The veteran submitted a substantive appeal in July 
2002 wherein he stated that the benefit he sought on appeal 
was his claim for a bilateral shoulder disorder which he also 
claimed as myofascial pain syndrome and fibromyalgia.  VA 
regulations provide that if a statement of the case or 
supplemental statement of the case addressed several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (2002).  In the instant case, the veteran 
specifically identified the issue he was appealing (the claim 
for a bilateral shoulder disorder also claimed as myofascial 
pain syndrome and fibromyalgia).  Subsequent statements by 
the veteran's representative in August and September 2002 
also clearly identifies the issue being appealed as the claim 
of service connection for a bilateral shoulder disorder. 


REMAND

As noted above, the veteran had over 20 years of active 
military service, covering a period from July 1980 to June 
2001.  From 1989 to 2001 service medical records show that 
the veteran complained periodically of bilateral shoulder 
pain.  He reported that he had shoulder pain on and off.  The 
diagnoses associated with the veteran's complaints of right 
and left shoulder pain included myofascial pain, left 
scapular pain, strain, trapezoid muscle spasms, muscle strain 
of the trapezius, questionable impingement, and muscle spasms 
pain.

The veteran underwent VA examination in April 2001.  He 
reported a history of bilateral shoulder pain for about 10 to 
15 years.  Following physical examination, the examiner 
stated that he could not ascribe any physical diagnosis or 
attribute any physical impairment to the veteran's shoulders.  
There is no indication in the report as to whether the 
examiner reviewed the veteran's service medical records which 
included a period of over 10 years where he complained of 
bilateral shoulder pain and which was diagnosed as various 
disorders.  In this regard, the veteran should be scheduled 
for another VA examination, to include an opinion which takes 
into consideration the veteran's historical medical records.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a bilateral 
shoulder disorder, myofascial pain 
syndrome, and fibromyalgia, since his 
discharge from active military service in 
2001 to the present date.  Obtain records 
from each health care provider the 
veteran identifies which are not already 
of record.  

3.  Thereafter schedule the veteran for a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
any bilateral shoulder disorder.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has a bilateral 
shoulder disorder and if so, the examiner 
should state whether such shoulder 
disorder had its onset during the 
veteran's period of service from July 
1980 to June 2001.

4.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for a bilateral shoulder 
disorder also claimed as myofascial pain 
syndrome and fibromyalgia.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




